The order appealed from overruled a demurrer to a bill of complaint which alleged, in effect, that the defendants conveyed to the plaintiff by deed dated May 24th, 1915, exhibited with the bill, a lot of ground located on the east *Page 626 
side of Garrison Avenue in Baltimore and described as binding on the south side of an alley three feet wide, which extended eastwardly from the avenue to the rear of the lot, and the use of which in common was granted by the deed, together with "all the rights, alleys, ways, waters, advantages, privileges and appurtenances, belonging or in anywise appertaining" to the property conveyed; that at the time of the conveyance the defendants delivered to the plaintiff a drawing of the lot showing the alleys then in existence which the defendants agreed, in accordance with the previous oral understanding between the parties, were appurtenant to the land conveyed by the deed, which drawing was filed with the bill as an exhibit and shows an alley three feet wide connecting at the rear of the granted lot with the first mentioned alley and extending northwardly to an alley ten feet wide which connects with Waldheim Street to the west and thus affords access to plaintiff's lot from that direction; that those alleys were "actually laid out and existing" at the time of the purchase by and conveyance to the plaintiff, of the lot to which they were represented as being appurtenant; that he would not have purchased the lot without the benefit of the appurtenant alleys then in existence shown on the drawing which the defendants presented; that the defendants have recently, against the plaintiff's protest, erected a hedge and wire fence across the end of the alley with which the one along the north side of the plaintiff's lot immediately connects, and previously constructed, and still maintain, a garage which projects into the bed of the ten-foot alley to the extent of half its width, and the removal of which the plaintiff has repeatedly demanded; and that the maintenance of the fence and garage has greatly impaired the availability of the plaintiff's lot by reducing the width of the ten-foot alley, and by wholly obstructing access from his property to the three-foot alley forming part of the alley system by which a rear passageway to and from his lot is provided. An injunction against the continuance of the obstructions was proposed by the bill of complaint. *Page 627 
The essential question to be decided is whether the defendants are entitled to interfere with the plaintiff's use of alleys which are alleged by the bill and admitted by the demurrer to have been in existence at the time of the purchase of his lot and to have been represented by the defendants to be appurtenant ways passing under the conveyance. It is not necessary to discuss the contention that such an easement cannot be created or transferred by oral agreement, or to determine that the general grant of all appurtenant ways included the alleys in litigation. It is sufficient to inquire whether a court of equity can permit the defendants to obstruct an existing way upon the use of which, as the bill avers, they induced their grantee to rely as a material consideration for his purchase.
In Tiffany on Real Property, sec. 366 (c) it is said: "If, in order to effect a sale of land, the intending vendor states that there is a street or way adjacent to or near the land, or an easement appurtenant thereto, and on the faith of such statement the purchase is made, the vendor is ordinarily estopped to deny the existence of the way, street or other easement, and the same effect has occasionally been given to the exhibition by the vendor to the vendee, before the sale, of a plat showing a particular street or way as existing in connection with the property." One of the cases cited in support of that statement was Mattes v. Frankel, 157 N.Y. 603, where a purchaser of land relied upon a representation of the vendor that an existing way was appurtenant to the property sold, and the vendor was held to be estopped to deny the vendee's right to the use of the way. The fact that the question related to an interest in real estate was held not to prevent the operation of the estoppel.
The representation alleged in the bill of complaint in this case did not refer to the creation of any new way, but designated ways already in existence. It would be inequitable, in our opinion, to allow the grantors to destroy or obstruct an apparent easement which they represented to be appurtenant to land purchased from them upon the faith of that assurance. *Page 628 
The bill does not state that the defendants, when they made their conveyance to the plaintiff, were the owners of the ground over which the alleys in question extended, or were themselves entitled to use the alleys for the benefit of the lot to which they are said to be appurtenant. Because of this omission it is argued that the disputed right, alleged to have been derived from the defendants, does not appear to be maintainable. We are unable to accept that theory. If it be assumed that the defendants had no interest in the alleys which, as the bill states, they asserted to be appurtenant to the lot they were conveying, it is nevertheless clear that they would have no right to oppose the use of the alleys by a vendee of the lot who was induced by that representation to consummate his purchase. The principle of estoppel would be readily available and effective to defeat the attempted interference under such conditions.
The allegations of the bill present a case in which relief by injunction will be appropriate if the stated facts are proved.Duvall v. Ridout, 124 Md. 193; Douglass v. Riggin,123 Md. 18; Oberheim v. Reeside, 116 Md. 265; Chesapeake Co. v. Mt.Vernon Co., 107 Md. 532.
Order affirmed, with costs, and case remanded for furtherproceedings.